Citation Nr: 1614586	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  09-42 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to April 1970, with service in the Republic of Vietnam from May 1969 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) by way of an April 2008 rating decision in which the RO denied the Veteran's claims for a rating in excess of 30 percent for residuals of a right hand injury with carpal tunnel syndrome and traumatic arthritis (right hand disability) and for a compensable rating for a bilateral hearing loss disability.  The Veteran perfected an appeal of those issues to the Board.

In September 2012, the Board denied the increased rating claims.  However, based on statements made by the Veteran during the course of his appeal, the Board inferred the matter of entitlement to TDIU due to the Veteran's right hand disability, in accordance with the Court's holding in Rice v. Shineski, 22 Vet. App. 447 (2009), and remanded the claim to the RO for development and adjudication.  Upon completion of that development, the RO denied the Veteran's TDIU claim in a March 2013 Supplemental Statement of the Case.  The appeal was returned to the Board.

A July 2014 Board decision denied the Veteran's claim for TDIU, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  In a June 2015 order, the Court vacated the July 2014 Board decision and remanded the matter to the Board for further proceedings consistent with a June 2015 Joint Motion for Remand (JMR).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The Veteran seeks entitlement to TDIU.  The Veteran is presently service-connected for a right hand disability (30 percent disabling), a bilateral hearing loss disability (20 percent disabling), and tinnitus (10 percent disabling), with a total combined rating of 40 percent disabling from September 26, 2003, and 50 percent disabling from August 13, 2015.  

In advancing the terms of the June 2015 JMR, the Court found that the Board did not provide adequate reasons and bases with regard to its decision not to obtain an expert medical opinion addressing the Veteran's employability.  Specifically, the Court noted that in its September 2012 remand, the Board found that TDIU was reasonably raised by the record based on three pieces of evidence: the Veteran's statement in a March 2008 VA examination report that he retired in 2003 due to right hand weakness, a September 2011 VA examination report which showed the right hand disability affected the Veteran's ability to work, and in that same report the Veteran's description of the significant limitations he had performing regular daily activities due to his right hand disability.  The Court found that the Board did not address this evidence in determining whether further development was warranted.  Therefore, the matter was remanded for the Board to either obtain an expert opinion or sufficiently explain why one was not required.  

The Court has held that the question of whether a service-connected disability or disabilities render a Veteran unemployable is a legal determination for adjudicators to make rather than a medical question to be answered by healthcare providers.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (holding that "[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376 (2013) (observing that a combined-effects medical examination report or opinion is not required per se by statute, regulation, or policy to properly decide entitlement to TDIU for veteran with multiple service-connected disabilities and the Board did not err in failing to obtain such an exam or opinion when it denied entitlement to TDIU due to multiple service-connected disabilities).

In the instant case, the effect of the Veteran's service-connected disabilities alone on his employability is unclear.  In particular, although the Veteran indicated that he ceased working because he dropped mail due to his weak right hand, a May 2001 physical therapy consultation note indicated the Veteran was treated for bilateral shoulder conditions, which he reported rendered him unable to perform normal activities of his job as a mail carrier.  See also March 2004 VA shoulder examination, noting the Veteran's report that his shoulder condition affected his ability to handle mail.  The Veteran's bilateral shoulder disabilities are not service-connected.  Thus, an evaluation to determine the functional impairment caused by the Veteran's service-connected disabilities is warranted.

As noted above, the Veteran's combined disability rating is 50 percent; as such, he does not satisfy the minimum percentage rating requirements of 38 C.F.R. § 4.16(a) (2015) for a TDIU.  However, VA regulations provide that if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a) (2015), rating boards should refer to the Director, Compensation Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b) (2015).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed in determining if referral is warranted.  38 C.F.R. § 4.16(b) (2015).  Thus, the RO should consider whether referral for extraschedular consideration is warranted based on the evidence obtained on remand.

According to a January 2012 VA medical record, the Veteran was seen for a routine appointment during which the clinician noted that the Veteran had a right hand ring finger surgery.  The clinician observed the Veteran had stiches and that the area was healing fine.  The clinician also noted the Veteran had a non-VA primary care provider, and that the surgery was performed by an outside provider.  It is unclear from the record whether the clinician was referring to the Veteran's August 2002 carpal tunnel surgery or a more recent operation.  Nevertheless, as there is some indication that there are outstanding medical records that could support the Veteran's TDIU claim, an attempt must be made to obtain them.  38 C.F.R. § 3.159 (2015).

In its September 2012 remand, the Board directed the AOJ to send the Veteran a VCAA letter explaining how to substantiate a TDIU claim, a VA Form 21-8940 on which the Veteran could provide information regarding his employment and education histories, and a VA Form 21-4142 to identify and authorize the release of medical records from any private provider.  Although the RO sent the Veteran these forms on three occasions, the Veteran did not respond.  Nevertheless, as the Board is remanding the claim to obtain outstanding records, these documents should once again be sent to the Veteran to assist him in substantiating his claim.  

The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran proper VCAA notice of how to substantiate a claim for TDIU, as well as a VA Form 21-8940.  

2.  Contact the Veteran and request that he provide the name and address of any non-VA healthcare provider who treated him for his service-connected disabilities since service.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

3.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present.  In particular, all records and reports relating to the Veteran's service-connected disabilities should be obtained.  All records received should be associated with the claims file.

4.  Next, the Veteran should be scheduled for a VA evaluation by a vocational or similar specialist if possible to ascertain and evaluate the impact of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional limitations, the specialist should not consider the effects of age or any nonservice-connected disabilities.  The specialist should address the functional effects that the Veteran's service-connected disabilities, alone and in combination, have on his potential for physical and sedentary employment.

The VA specialist should note that the Veteran is currently service-connected for residuals of a right hand injury with carpal tunnel syndrome and traumatic arthritis, bilateral hearing loss, and tinnitus. 

The specialist must provide detailed findings and complete rationales for all opinions and conclusions reached.

5.  If warranted, refer the claim to the Director of Compensation for consideration of an extraschedular TDIU under 38 C.F.R. § 4.16(b) (2015).

6.  Thereafter, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




